Citation Nr: 0525380	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-16 460A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION

The veteran had had active duty from October 1968 to October 
1972.  The appellant is the veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking service connection for the cause of 
death of her husband, the veteran, who died in early 1999 
from coronary artery disease.  She argues that the veteran 
had diabetes mellitus type II, and that this disorder was 
contracted while the veteran was on active service.  She 
argues that because the veteran had duties on the aircraft 
carrier Constellation off the coast of Vietnam, he visited 
that country while on leave or liberty.  In support of these 
contentions, she has proffered a statement from a non-VA 
physician, indicating that coronary artery disease was 
"exacerbated" by diabetes mellitus.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


The appellant argues that the claimed disorder was caused by 
the veteran's  exposure to an herbicide agent which occurred 
while he was serving in support of operations during the 
Vietnam War.  Under the Veterans Education and Benefits 
Expansion Act of 2001, a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era was established [reversing the holding in McCartt 
v. West, 12 Vet. App. 164 (1999) which required that the 
veteran have a presumptive disease before exposure was 
presumed

Applicable law provides in this regard that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. §§ 3.307(a)(6); see also 38 C.F.R. § 
3.313.  Diabetes mellitus type II is a disorder included in 
38 C.F.R. § 3.309(e).  

The dispositive analysis in this matter is therefore two-
fold:  (1) whether the veteran's service may be said to have 
included such presence in, or "in the waters offshore" or 
other locations if involving duty of visitation in the 
Republic of Vietnam, and if so, (2) whether there exists is 
medical support for the report of the private physician, 
indicating that the veteran's terminal disorder of coronary 
artery disease contribute substantially or materially to 
cause his death. 38 C.F.R. § 3.312.  

As to the initial prong of this inquiry, the RO has 
ascertained that the veteran's unit could have been assigned 
to duties on ship or on shore for various periods during the 
time of the veteran's service.  However, this information 
provides no data which could be evaluated to determine if the 
veteran's duties and military occupational specialty would 
likely have placed him in a position that he would be 
eligible for the presumptive provisions of exposure to 
herbicides, as above.  

The matter will therefore be remanded to enable the RO to 
obtain the veteran's service personnel records.  If, 
necessary, and the RO determines upon remand that the 
veteran's service qualifies for the presumptive provisions as 
to herbicide exposure above, or that the benefit of the doubt 
should be granted to the appellant on this issue, the RO will 
then have to determine whether further medical inquiry should 
be conducted to ascertain if there is a causal linkage 
between the veteran's cause of death and his presumed 
exposure to an herbicide.  

The claim is therefore remanded for the following:

1.  The RO/AMC will advise the appellant 
that she may submit any further evidence 
indicating that the veteran served in the 
waters off the coast of Vietnam, or had 
visitation in Vietnam, during his active 
Naval service.  Such evidence may include 
the accounts of the veteran as rendered 
to the appellant; the veteran's 
certificates of appreciation or 
commendation from the service department 
or any other similar information.  

2.  After a reasonable period is afforded 
to the appellant to respond, the RO/AMC 
will obtain the veteran's service 
personnel record, which should be 
included in the record.  After the record 
is received, the RO will determine if the 
veteran's service qualifies for the 
presumptive provisions relative to 
herbicide exposure during Vietnam 
service, as above.  

3.  If, and only if, the veteran is 
determined to have been presumptively 
exposed to an herbicide as a result of 
such Vietnam service, the RO/AMC may 
cause the veteran's claims folder to be 
examined by a qualified physician to 
ascertain whether the veteran's diabetes 
mellitus contributed substantially or 
materially to cause his death from 
coronary artery disease.  

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


